Exhibit 10.1

Execution Version

SEPARATION AND CONSULTING AGREEMENT AND

GENERAL RELEASE OF CLAIMS

This SEPARATION AND CONSULTING AGREEMENT AND GENERAL RELEASE OF CLAIMS
(this “Agreement”) is entered into by and among Marc Carroll (“Carroll”) and
Black Stone Natural Resources Management Company, a Delaware corporation (the
“Company”). Black Stone Minerals GP, L.L.C., a Delaware limited liability
company (the “General Partner”), joins this Agreement for the limited purpose of
agreeing to Sections 2 and 3 below. The Company, the General Partner, and
Carroll are each referred to herein individually as a “Party” and collectively
as the “Parties.”

WHEREAS, Carroll was employed by the Company as Senior Vice President and Chief
Financial Officer;

WHEREAS, Carroll’s employment with the Company ended as of November 11, 2016
(the “Separation Date”), and the Company and the General Partner wish to provide
Carroll with certain compensation and benefits, the receipt of which is
dependent upon Carroll’s timely entry into (and non-revocation of) this
Agreement and compliance with his continuing obligations under Articles III and
V of the Severance Agreement between Carroll and the Company dated May 6, 2015
(the “Severance Agreement”);

WHEREAS, the General Partner wishes to have the right to receive certain
consulting services from Carroll after the Separation Date, and Carroll wishes
to make himself available to provide such services in the capacity of an
independent contractor; and

WHEREAS, for the purposes of avoiding the uncertainty, expense, and burden
associated with any dispute, the Parties desire to settle any potential
disputes, including those that may arise by virtue of either the employment
relationship between Carroll and the Company or the end of such employment
relationship.

NOW, THEREFORE, in consideration of the promises and benefits set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the Parties, the Parties hereby agree as
follows:

1.    Separation from Employment. Carroll’s employment with the Company ended as
of the Separation Date. As of the Separation Date, Carroll was no longer
employed by the Company or any other Released Party (as defined below). As of
the Separation Date, Carroll is deemed to have automatically resigned (a) as an
officer of the Company and each of its Affiliates (as defined in the Severance
Agreement), as applicable, and (b) from the board of managers, board of
directors, or similar governing body of each of the Company’s Affiliates (as
applicable) and any other corporation, limited liability company, or other
entity in which the Company or any of its Affiliates holds an equity interest or
with respect to which board (or similar governing body) Carroll serves as the
designee or other representative of the Company or any of its Affiliates.

2.    Separation Benefits. Provided that Carroll (x) executes this Agreement on
or after the Separation Date and prior to November 21, 2016, returns a copy of
this Agreement that



--------------------------------------------------------------------------------

has been executed by him to the Company so that it is received by Steve Putman,
Senior Vice President and General Counsel, 1001 Fannin Street, Suite 2020,
Houston, Texas 77002 (email: sputman@blackstoneminerals.com) no later than 5:00
pm central standard time on November 21, 2016; (y) does not revoke his
acceptance of this Agreement pursuant to Section 9 below; and (z) satisfies the
other terms and conditions set forth in this Agreement, Carroll shall receive
the following consideration:

(a)    The Company shall pay Carroll a lump sum cash severance payment equal to
$531,093.80, less applicable taxes and withholdings, which payment shall be paid
on the Company’s first regularly scheduled pay date following the expiration of
the Release Revocation Period (as defined below) (the “Initial Payment Date”);

(b)    The Company shall pay Carroll a lump sum cash payment equal to $31,200,
less applicable taxes and withholdings, which payment represents the cost of
COBRA continuation coverage for Carroll for 12 months following the Separation
Date and shall be paid on the Initial Payment Date;

(c)    Pursuant to the terms of Carroll’s STI Award Grant Notice and STI Award
Agreement dated February 9, 2016 (the “STI Award Agreement”), a pro-rated
portion of the Target Amount (as defined in the STI Award Agreement) will be
deemed to have become earned for the Performance Period (as defined in the STI
Award Agreement, the “2016 STI Performance Period”), which pro-rated portion
shall be equal to $333,484 (the “Target STI Value”) and shall be settled by
issuing to Carroll a number of common units (“Common Units”) in Black Stone
Minerals, L.P., a Delaware limited partnership (the “Partnership”) (rounded to
the nearest whole Common Unit) equal to the number of Common Units that, as of
the Separation Date, have a Fair Market Value (as defined in the Black Stone
Minerals, L.P. Long-Term Incentive Plan) equal to the Target STI Value on or
before December 31, 2016, but in no event prior to the expiration of the Release
Revocation Period; provided, however, that if the dollar value of the STI Award
(as defined in the STI Award Agreement) that would have become earned based on
actual performance for the 2016 STI Performance Period multiplied by a fraction,
the numerator of which is the number of days Carroll was employed by the Company
in the 2016 STI Performance Period and the denominator of which is the total
number of days in the 2016 STI Performance Period (the “Actual STI Value”)
exceeds the Target STI Value, then a number of Common Units (rounded to the
nearest whole Common Unit) that, as of the date on which short-term incentive
bonuses are paid to senior executives of the Company for the 2016 STI
Performance Period (the “STI Payment Date”), have a Fair Market Value equal to
the difference between the Actual STI Value and the Target STI Value shall be
issued to Carroll on the STI Payment Date.

(d)    Pursuant to the terms of Carroll’s Converted Restricted Unit Grant Notice
and Converted Restricted Unit Agreement dated May 6, 2015 and Restricted Unit
Award Grant Notice and Restricted Unit Award Agreement dated February 19, 2016
(collectively, the “Restricted Unit LTIP Award Agreements”), the Forfeiture
Restrictions (as defined in the Restricted Unit LTIP Award Agreements) on the
Applicable Restricted Units (as defined in the Restricted Unit LTIP Award
Agreements), which consist of 40,115 Common Units and 17,149 subordinated units
in the Partnership shall automatically lapse and the Applicable Restricted Units
shall immediately thereafter become Earned Units (as defined in the Restricted
Unit LTIP Award Agreements).

 

2



--------------------------------------------------------------------------------

(e)    Pursuant to the terms of Carroll’s time-based IPO Award Grant Notice and
IPO Award Agreement dated May 6, 2015 (the “Restricted Unit IPO Agreement”), the
Forfeiture Restrictions (as defined in the Restricted Unit IPO Agreement) on the
Applicable Restricted Units (as defined in the Restricted Unit IPO Agreement),
which consist of 26,359 Common Units, shall automatically lapse and the
Applicable Restricted Units shall immediately thereafter become Earned Units (as
defined in the Restricted Unit IPO Agreement).

(f)    Pursuant to the terms of Carroll’s performance-based IPO Award Grant
Notice and IPO Award Agreement dated May 6, 2015 (the “Performance IPO Award
Agreement”), (i) all unearned Performance Units (as defined in the Performance
IPO Award Agreement) that would have become earned in the performance period
that includes the Separation Date (assuming target (100%) levels of performance
for such performance period) shall become earned as of the Separation Date (the
“Target IPO Units”) and settled through the issuance to Carroll of 27,635 Common
Units on or before December 31, 2016 (the “Target Performance IPO Settlement”);
provided, however, that if the ultimate number of Performance Units that would
have become earned based on actual performance for 2016 (the “Actual IPO Units”)
exceeds the Target IPO Units, then a number of Common Units equal to the
difference between the Actual IPO Units and the Target IPO Units shall be issued
to Carroll on the date performance-based IPO awards held by senior executives of
the Company are settled (the “Actual Performance IPO True Up”) and (ii) with
respect to each unearned Performance Unit that becomes earned pursuant to the
foregoing clause (i), Carroll shall be entitled to receive a Termination DER
True Up Payment (as defined in the Performance IPO Award Agreement), which
Termination DER True Up Payment shall be (A) increased by the amount of any cash
distributions that would have been paid to Carroll by the Partnership in respect
of the Common Units issuable to Carroll pursuant to the Target Performance IPO
Settlement and the Actual Performance IPO True Up as if Carroll had held such
Common Units during the period beginning on the Separation Date and ending on
the date such Common Units are actually issued to Carroll hereunder and (B) paid
to Carroll within 30 days following the issuance of the Common Units pursuant to
the Target Performance IPO Settlement or Actual Performance IPO True Up, as
applicable.

(g)    Pursuant to the terms of Carroll’s LTI Award Grant Notice and LTI Award
Agreement dated February 19, 2016 (the “2016 LTI Agreement”), Carroll’s Notice
of Award of Target Incentive Bonus Under the Black Stone Minerals Company, L.P.
Second Amended and Restated 2012 Executive Incentive Plan dated March 24, 2015
(the “2015 LTI Agreement”) and Carroll’s Notice of Award of Target Incentive
Bonus Under the Black Stone Minerals Company, L.P. 2012 Executive Incentive Plan
dated March 25, 2014 (the “2014 LTI Agreement” and, together with the 2015 LTI
Agreement, the “2014/2015 LTI Agreements”), all unearned portions of the awards
that would have become earned in the performance period (the “2016 LTI
Performance Period”) that includes the Separation Date (assuming target (100%)
levels of performance for such performance period) shall become earned as of the
Separation Date and settled through the issuance to Carroll of a number of
Common Units (rounded to the nearest whole Common Unit) equal to the sum of (i)
30,754 (the “2016 Target LTI Units”) and (ii) the number of Common Units that,
as of the Separation Date, have a Fair Market Value equal

 

3



--------------------------------------------------------------------------------

to $2,110,480 (the “2014/2015 Target LTI Value”), which Common Units shall be
issued to Carroll on or before December 31, 2016, but in no event prior to the
expiration of the Release Revocation Period; provided, however, that (A) if the
number of Common Units that would have become earned in the 2016 Performance
Period pursuant to the 2016 LTI Agreement based on actual performance for the
2016 LTI Performance Period and assuming target (100%) reserve and production
levels for the 2017 and 2018 performance periods (the “2016 Actual LTI Units”)
exceeds the 2016 Target LTI Units, then a number of Common Units equal to the
difference between the 2016 Actual LTI Units and the 2016 Target LTI Units shall
be issued to Carroll on the date performance-based LTI awards held by senior
executives of the Company for the 2016 LTI Performance Period are settled (the
“LTI Settlement Date”); and (B) if the dollar value of the LTI awards that would
have become earned in the 2016 Performance Period pursuant to the 2014/2015 LTI
Agreements based on actual performance for the 2016 LTI Performance Period and
assuming target (100%) reserve and production levels for the 2017 performance
period (the “2014/2015 Actual LTI Value”) exceeds the 2014/2015 Target LTI
Value, then a number of Common Units (rounded to the nearest whole Common Unit)
that, as of the LTI Settlement Date, have a Fair Market Value equal to the
difference between the 2014/2015 Actual LTI Value and the 2014/2015 Target LTI
Value shall be issued to Carroll on the LTI Settlement Date.

Carroll acknowledges and agrees that the consideration described in this Section
2 represents the entirety of the amounts Carroll is eligible to receive as
separation pay and benefits from the Company and any other Released Party and
that Carroll was not entitled to such pay or benefits but for his timely entry
into (and non-revocation of his acceptance of) this Agreement.

3.    Consulting Services.

(a)    During the Consulting Period (as defined below), Carroll agrees to
provide, if and when reasonably requested by the Chief Executive Officer of the
Company (the “CEO”), the Chief Financial Officer of the Company (the “CFO”), or
the board of directors of the General Partner (the “Board”) from time to time,
consultation services to the General Partner and its Affiliates
(the “Services”). In providing the Services, Carroll shall act as an independent
contractor to the General Partner and shall provide the General Partner with
such of his assessments and evaluations as the General Partner, CEO, or CFO may
deem necessary from time to time. Carroll agrees to attend such meetings, if
any, as the General Partner, CEO, or CFO may reasonably require for
communication of his advice and consultation. Carroll shall coordinate the
furnishing of the Services with representatives of the General Partner, CEO, or
CFO in order that such services can be provided in such a way as to generally
conform to the business schedules of the General Partner or its applicable
Affiliate, but the method of performance, time of performance, place of
performance, hours utilized in such performance, and other details of the manner
of performance of Carroll’s provision of the Services shall be within the sole
control of Carroll. Notwithstanding any provision of this Agreement, in no event
shall Carroll be obligated to make himself available to provide the Services for
more than 20 hours in any single calendar week. During the Consulting Period,
(i) Carroll shall have the right to devote his business day and working efforts
to other business and professional opportunities as do not interfere with his
rendering of the Services to the General Partner or its Affiliates or his other
obligations to the General Partner or any of the other Released Parties and (ii)
Carroll shall not be deemed to be an agent of the General Partner or any of its
Affiliates or have any power to bind or commit the General Partner or any of its
Affiliates or otherwise act on their behalf.

 

4



--------------------------------------------------------------------------------

(b)    In exchange for providing the Consulting Services, and for being
available to do so, the General Partner shall pay Carroll a consulting fee at
the rate of $32,187.50 per complete calendar month during the Consulting Period,
which amount shall be pro-rated for partial calendar months and paid to Carroll
within 30 days following the completion of each calendar month during the
Consulting Period. Carroll acknowledges and agrees that he is responsible for
all federal, state and local taxes related to any compensation that he receives
from the General Partner in connection with the consulting arrangements
described herein (which includes all compensation described in this Section
3(b)).

(c)    As of the Separation Date, Carroll shall no longer be an employee of the
Company or any other Released Party and nothing in this Agreement or elsewhere
shall change that status. During the Consulting Period, Carroll shall be an
independent contractor and shall not participate in any pension or welfare
benefit plans, programs or arrangements of the Company or any other Released
Party unless such benefits are made available due to Carroll’s former employment
status with the Company.

(d)    Unless earlier terminated as provided hereunder, the “Consulting Period”
shall be that period between the Separation Date and June 30, 2017; provided,
however, that the Consulting Period, and Carroll’s and the General Partner’s
respective obligations under this Section 3, shall be terminated prior to June
30, 2017 upon any of the following: (i) the death or disability of Carroll;
(ii) the termination of the Consulting Period by the General Partner for
Consulting Period Cause; or (iii) the termination of the Consulting Period by
mutual agreement of the Parties, as evidenced by a writing signed by Carroll and
the General Partner. For the avoidance of doubt, upon the termination of the
Consulting Period, the General Partner shall have no further obligations to
Carroll pursuant to Section 3(b) above and the only payments owed to Carroll by
the General Partner following the termination of the Consulting Period shall be
to provide payment for those Services performed prior to the date that the
Consulting Period terminated. As used herein, “Consulting Period Cause” shall
exist in the event that: (A) Carroll breaches any of his obligations or
covenants under this Agreement; or (B) during the Consulting Period, Carroll
engages in any act or omission that would give rise to Cause pursuant to clauses
(b), (c), (d), or (e) of the definition of Cause in Section 1.4 of the Severance
Agreement.

4.    Release of Liability for Claims.

(a)    For good and valuable consideration, including the consideration set
forth in Section 2 above (and any portion thereof), Carroll hereby forever
releases, discharges and acquits the Company, the Partnership, the General
Partner, each of the foregoing entities’ respective Affiliates, predecessors,
successors, subsidiaries and benefit plans, and the foregoing entities’
respective equityholders, officers, directors, managers, members, partners,
employees, agents, representatives, and other affiliated persons, and the
Company’s and its Affiliates’ benefit plans (and the fiduciaries and trustees of
such plans) (collectively, the “Released Parties”), from liability for, and
Carroll hereby waives, any and all claims, damages, or causes of action of any
kind related to Carroll’s ownership of any interest in the Partnership or any
other Released Party, his employment with any Released Party, the termination of
such employment, and any other acts or omissions related to any matter occurring
on or prior to the date that Carroll executes this Agreement, including (i) any
alleged violation through such date of: (A) any federal, state or local
anti-discrimination law or anti-retaliation law, regulation or ordinance

 

5



--------------------------------------------------------------------------------

including the Age Discrimination in Employment Act of 1967, as amended
(including as amended by the Older Workers Benefit Protection Act), Title VII of
the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, Sections
1981 through 1988 of Title 42 of the United States Code, as amended and the
Americans with Disabilities Act of 1990, as amended; (B) the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”); (C) the Immigration Reform
Control Act, as amended; (D) the National Labor Relations Act, as amended;
(E) the Occupational Safety and Health Act, as amended; (ix) the Family and
Medical Leave Act of 1993; (F) any federal, state or local wage and hour law;
(G) any other local, state or federal law, regulation or ordinance; or (H) any
public policy, contract, tort, or common law claim; (ii) any allegation for
costs, fees, or other expenses including attorneys’ fees incurred in or with
respect to a Released Claim; (iii) any and all rights, benefits or claims
Carroll may have under any employment contract (including the Employment
Agreement), incentive compensation plan or equity-based plan with any Released
Party (including any award agreement) or to any ownership interest in any
Released Party; and (iv) any claim for compensation or benefits of any kind not
expressly set forth in this Agreement (collectively, the “Released Claims”).
This Agreement is not intended to indicate that any such claims exist or that,
if they do exist, they are meritorious. Rather, Carroll is simply agreeing that,
in exchange for any consideration received by him pursuant to Section 2, any and
all potential claims of this nature that Carroll may have against the Released
Parties, regardless of whether they actually exist, are expressly settled,
compromised and waived. THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE
OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT
LIABILITY, OF ANY OF THE RELEASED PARTIES.

(b)    In no event shall the Released Claims include any claim that arises after
the date that Carroll signs this Agreement or any claim to vested benefits under
an employee benefit plan that is subject to ERISA. Further notwithstanding this
release of liability, nothing in this Agreement prevents Carroll from filing any
non-legally waivable claim (including a challenge to the validity of this
Agreement) with the Equal Employment Opportunity Commission (“EEOC”) or
comparable state or local agency or participating in (or cooperating with) any
investigation or proceeding conducted by the EEOC or comparable state or local
agency or cooperating in any such investigation or proceeding; however, Carroll
understands and agrees that Carroll is waiving any and all rights to recover any
monetary or personal relief from a Released Party as a result of such EEOC or
comparable state or local agency or proceeding or subsequent legal
actions. Further, nothing in this Release or the Separation Agreement prohibits
or restricts Carroll from filing a charge or complaint with, or cooperating in
any investigation with, the Securities and Exchange Commission, the Financial
Industry Regulatory Authority, or any other securities regulatory agency or
authority (each, a “Government Agency”). This Release does not limit Executive’s
right to receive an award for information provided to a Government Agency.

5.    Representations and Warranties Regarding Claims. Carroll represents and
warrants that, as of the time at which he signs this Agreement, he has not filed
or joined any claims, complaints, charges, or lawsuits against any of the
Released Parties with any governmental agency or with any state or federal court
or arbitrator for, or with respect to, a matter, claim, or incident that
occurred or arose out of one or more occurrences that took place on or prior to
the time at which Carroll signs this Agreement. Carroll further represents and

 

6



--------------------------------------------------------------------------------

warrants that he has not made any assignment, sale, delivery, transfer or
conveyance of any rights Carroll has asserted or may have against any of the
Released Parties with respect to any Released Claim.

6.    Affirmation of Restrictive Covenants. Carroll acknowledges and agrees that
in connection with his employment with the Company, he has obtained Confidential
Information (as defined in the Severance Agreement) and that he has continuing
obligations to the Company and each of its Affiliates pursuant to pursuant to
Articles III and IV and Section 5.2(b) of the Severance Agreement. In entering
into this Agreement, Carroll acknowledges the validity, binding effect and
enforceability of Articles III and IV and Section 5.2(b) of the Severance
Agreement and expressly reaffirms his commitment to abide by such provisions of
the Severance Agreement.

7.    Covenant to Cooperate in Legal Proceedings. Carroll agrees to cooperate in
good faith with and provide reasonable assistance to the Company, upon its
reasonable request, with respect to the defense or prosecution of any
litigation, investigation or other legal proceeding involving the Company or any
of its Affiliates.

8.    Carroll’s Acknowledgments. By executing and delivering this Agreement,
Carroll expressly acknowledges that:

(a)    He has carefully read this Agreement;

(b)    He has had at least 21 days to consider this Agreement before the
execution and delivery hereof to the Company;

(c)    He is receiving, pursuant to this Agreement, consideration in addition to
anything of value to which he is already entitled;

(d)    He has been advised, and hereby is advised in writing, to discuss this
Agreement with an attorney of his choice and that he has had an adequate
opportunity to do so prior to executing this Agreement;

(e)    He fully understands the final and binding effect of this Agreement; the
only promises made to him to sign this Agreement are those stated herein; and he
is signing this Agreement knowingly, voluntarily and of his own free will, and
that he understands and agrees to each of the terms of this Agreement;

(f)    The only matters relied upon by him and causing him to sign this
Agreement are the provisions set forth in writing within the four corners of
this Agreement; and

(g)    No Released Party has provided any tax or legal advice regarding this
Agreement and he has had an adequate opportunity to receive sufficient tax and
legal advice from advisors of his own choosing such that he enters into this
Agreement with full understanding of the tax and legal implications thereof.

9.    Revocation Rights. Notwithstanding the initial effectiveness of this
Agreement, Carroll may revoke the delivery (and therefore the effectiveness) of
this Agreement within the

 

7



--------------------------------------------------------------------------------

seven-day period beginning on the date Carroll executes this Agreement (such
seven-day period being referred to herein as the “Release Revocation
Period”). To be effective, such revocation must be in writing signed by Carroll
and must be delivered personally or by courier to the Company to the Company so
that it is received by Steve Putman, Senior Vice President and General Counsel,
1001 Fannin Street, Suite 2020, Houston, Texas 77002 (email:
sputman@blackstoneminerals.com) by 11:59 p.m., Houston, Texas time, on the last
day of the Release Revocation Period. If an effective revocation is delivered in
the foregoing manner and timeframe, the release of claims set forth in Section 4
above will be of no force or effect, Carroll will not receive the payments,
benefits or consideration set forth in Section 2 above, the provisions of
Section 3 above will be null and void, and the remainder of this Agreement will
be in full force and effect.

10.    Governing Law. This Agreement is entered into under, and shall be
governed for all purposes by, the laws of the State of Texas (other than Section
2 above, which shall be construed under and governed for all purposes by the
laws of the State of Delaware) without regard to the principles of conflicts of
law thereof.

11.    Counterparts. This Agreement may be executed in one or more counterparts
(including portable document format (.pdf) and facsimile counterparts), each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

12.    Amendment; Entire Agreement. This Agreement may not be changed orally but
only by an agreement in writing agreed to and signed by the Party to be
charged. This Agreement and, with respect to the covenants referenced in Section
6, the Severance Agreement, constitute the entire agreement of the Parties with
regard to the subject matter hereof and supersede all prior and contemporaneous
agreements and understandings, oral or written, between Carroll and any Released
Party with regard to the subject matter hereof.

13.    Third-Party Beneficiaries. Carroll expressly acknowledges and agrees that
each Released Party that is not a party to this Agreement shall be a third-party
beneficiary of Sections 3, 4, 6, 7 and 15 (to the extent such Sections reference
such Released Party), and entitled to enforce such provisions as if it were a
party hereto.

14.    Further Assurances. Carroll shall, and shall cause his Affiliates,
representatives and agents to, from time to time at the request of the Company
and without any additional consideration, furnish the Company with such further
information or assurances, execute and deliver such additional documents,
instruments and conveyances, and take such other actions and do such other
things, as may be reasonably necessary or desirable, as determined in the sole
discretion of the Company, to carry out the provisions of this Agreement.

15.    Return of Property. Carroll represents and warrants that, except as
previously approved by the Company, he has returned to the Company all property
belonging to the Company or any other Released Party, including all computer
files, electronically stored information, cellular telephones, computers and
other materials and items provided to him by the Company or any other Released
Party in the course of his employment and Carroll further represents and
warrants that he has not maintained a copy of any such materials or items in any
form.

 

8



--------------------------------------------------------------------------------

16.    Severability. Any term or provision of this Agreement (or part thereof)
that renders such term or provision (or part thereof) or any other term or
provision (or part thereof) hereof invalid or unenforceable in any respect shall
be severable and shall be modified or severed to the extent necessary to avoid
rendering such term or provision (or part thereof) invalid or unenforceable, and
such modification or severance shall be accomplished in the manner that most
nearly preserves the benefit of the Parties’ bargain hereunder.

17.    Headings; References; Interpretation. The Section headings have been
inserted for purposes of convenience and shall not be used for interpretive
purposes. The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement. The use herein of the
word “including” following any general statement, term or matter shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter. The word “or” as used herein is not exclusive and is
deemed to have the meaning “and/or.” References herein to any agreement,
instrument or other document mean such agreement, instrument or other document
as amended, supplemented and modified from time to time to the extent permitted
by the provisions thereof and not prohibited by this Agreement. Neither this
Agreement nor any uncertainty or ambiguity herein shall be construed or resolved
against any Party, whether under any rule of construction or otherwise. On the
contrary, this Agreement has been reviewed by each of the Parties and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of the Parties.

18.    Withholdings; Deductions. The Company may withhold and deduct from any
benefits and payments and issuances of Common Units made or to be made pursuant
to this Agreement (a) all federal, state, local and other taxes as may be
required pursuant to any law or governmental regulation or ruling and (b) any
deductions consented to in writing by Carroll.

19.    Section 409A. This Agreement and the benefits provided hereunder are
intended be exempt from, or compliant with, the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”) and shall be
construed and administered in accordance with such intent. Each installment
payment under this Agreement shall be deemed and treated as a separate payment
for purposes of Section 409A. Notwithstanding the foregoing, the Company makes
no representations that the benefits provided under this Agreement are exempt
from the requirements of Section 409A and in no event shall the Company or any
of its Affiliates be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by Carroll on account of
non-compliance with Section 409A.

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Carroll has executed this Agreement and the Company, the
Partnership and the General Partner have caused this Agreement to be executed by
their duly authorized officer as of the dates set forth below, effective for all
purposes as provided above.

 

MARC CARROLL

/s/ Marc Carroll

Date:       11/21/16 BLACK STONE NATURAL RESOURCES MANAGEMENT COMPANY By:  

/s/ Steve Putman

  Name: Steve Putman   Title: Authorized Person Date:       11/21/16 For the
limited purpose of agreeing to Sections 2 and 3: BLACK STONE MINERALS GP, L.L.C.
By:  

/s/ Steve Putman

  Name: Steve Putman   Title: Authorized Person Date:       11/21/16

SIGNATURE PAGE TO

SEPARATION AND CONSULTING AGREEMENT AND

GENERAL RELEASE OF CLAIMS